DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,234,747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa et al. (Pub. No. US 2012/0294598 A1; hereafter Oikawa).
 	Regarding claims 1 and 11, Oikawa discloses an interchangeable lens (see Oikawa Fig. 1, item 200), comprising: one or more lens-side processors configured to transmit first lens-side initialization 

Regarding claim 3, Oikawa discloses the interchangeable lens according to claim 1, wherein the one or more lens-side processors is further configured to transmit the first lens-side initialization element information in response to reception of body-side initialization element information, the body-side initialization element information indicating which initialization completion signals of the plurality of lens-side initialization elements the imaging apparatus is configured to recognize, and each of the initialization completion signals corresponds to a different one of the lens-side initialization elements (see Oikawa Fig. 9, steps S150 and S160).

 	Regarding claim 4, Oikawa discloses the interchangeable lens according to claim 3, wherein the one or more lens-side processors is configured to transmit the initialization completion signal for each of the plurality of lens-side initialization elements that the imaging apparatus is configured to recognize based on the body-side initialization element information (see Oikawa Fig. 9, step S260).

 	Regarding claim 5, Oikawa discloses the interchangeable lens according to claim 3, wherein the one or more lens-side processors is configured to receive the body-side initialization element information and an initialization start command from the imaging apparatus, and start the initialization of the plurality of lens-side initialization elements in response to the initialization start command (see Oikawa Fig. 9, step S130).


 	Regarding claims 8 and 17, Oikawa discloses the interchangeable lens according to claim 1, wherein the one or more lens-side processors is configured to transmit a separate initialization completion signal for each of the plurality of lens-side initialization elements (see Oikawa Fig. 7, which shows sending signals after initializing each element).

 	Regarding claims 9 and 18, Oikawa discloses the interchangeable lens according to claim 1, further comprising: a lens mount configured to attach to the imaging apparatus (see Oikawa Fig. 1, item 201).

Regarding claim 19, Oikawa discloses the interchangeable lens according to claim 11, wherein the plurality of lens-side initialization elements includes at least two of a zoom lens, a camera shake correction lens, a lock of the camera shake correction lens, a diaphragm, or a focus lens (see Oikawa Fig. 7, which shows diaphragm, blur (i.e. shake) correction, and focus initialization).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2, 6, 7, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Mabuchi et al. (U.S. Patent No. 5,485,208; hereafter Mabuchi).
Regarding claim 2, Oikawa discloses the interchangeable lens according to claim 1, but does not specifically disclose that the one or more lens-side processors is further configured to generate the first lens-side initialization element information based on an AND operation between (i) second lens-side initialization element information indicating the plurality of lens- side initialization elements and (ii) body-side initialization element information indicating the plurality of body-side initialization elements on which the imaging apparatus confirms completion of the initialization.
Mabuchi discloses an interchangeable lens where the body-side processor transmits requests for the lens to confirm the presence of individual lens components (see Mabuchi Fig. 5(a), steps S3-S9). While not specifically recited as an AND operation, in order for the response to be YES in any of steps S4, S6, and S8 the camera body-side processor must have the body-side initialization information to request that the component is present in the lens, and the lens-side processor must have the second initialization information in order to respond in the affirmative. Since the step is only true if both conditions are met, the flow chart of Mabuchi is the equivalent of an AND operation for checking that the lens has the requested components.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to check the capabilities of the attached interchangeable lens of Oikawa, as suggested by Mabuchi, and to transmit only the necessary initialization data between the camera body and lens in order “to reduce the requisite processing time without unnecessarily increasing the number of communication words” required to communicate between the lens and the camera body, as taught by Mabuchi (see Mabuchi col. 3, ll. 19-22).

 	Regarding claim 6, Oikawa as modified discloses the interchangeable lens according to claim 1, and it would further have been obvious that the one or more lens-side processors is configured to transmit the first lens-side initialization element information to the imaging apparatus before starting the initialization of the plurality of lens-side initialization elements (While not specifically recited, in combination with the teachings of Mabuchi, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to transmit the compatibility data before the initialization signal in order to reduce unnecessary data transfer and further decrease the processing time, which is the stated goal of Mabuchi.).

 	Regarding claim 7, Oikawa as modified discloses the interchangeable lens according to claim 6, wherein the one or more lens-side processors is configured to receive an initialization start command from the imaging apparatus, and start the initialization of the plurality of lens-side initialization elements in response to the initialization start command (see Oikawa Fig. 9, steps S130, S230, and S240).

 	Regarding claim 10, Oikawa as modified discloses the interchangeable lens according to claim 2, wherein the plurality of lens-side initialization elements includes at least two of a zoom lens, a camera shake correction lens, a lock of the camera shake correction lens, a diaphragm, or a focus lens (see Oikawa Fig. 7, which shows diaphragm, blur (i.e. shake) correction, and focus initialization).

Regarding claim 12, Oikawa as modified discloses the interchangeable lens according to claim 11, wherein the one or more lens-side processors is further configured to transmit the lens-side initialization element information in response to reception of body-side initialization element information (see Oikawa Fig. 9, step S260), the body-side initialization element information indicating 

 	Regarding claim 13, Oikawa as modified discloses the interchangeable lens according to claim 12, wherein the one or more lens-side processors is configured to transmit the initialization completion signal for each of the plurality of lens-side initialization elements that the imaging apparatus is configured to recognize based on the body-side initialization element information (see Oikawa Fig. 7, which shows sending signals after initializing each element. It would have been obvious to transmit data corresponding only to those components which both the camera and lens will recognize in order to reduce processing time and avoid transmitting unnecessary data).

Regarding claim 14, Oikawa as modified discloses the interchangeable lens according to claim 12, wherein the one or more lens-side processors is configured to receive the body-side initialization element information and an initialization start command from the imaging apparatus, and start the initialization of the plurality of lens-side initialization elements in response to the initialization start command (see Oikawa Fig. 9, steps S130, S230, and S240).

 	Regarding claim 15, Oikawa as modified discloses the interchangeable lens according to claim 11, wherein the one or more lens-side processors is configured to transmit the lens-side initialization element information to the imaging apparatus before starting the initialization of the plurality of lens-

 	Regarding claim 16, Oikawa as modified discloses the interchangeable lens according to claim 15, wherein the one or more lens-side processors is configured to receive an initialization start command from the imaging apparatus, and start the initialization of the plurality of lens-side initialization elements in response to the initialization start command (see Oikawa Fig. 9, steps S130, S230, and S240).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        2/17/2022